 INTERNATIONAL UNION OF OPERATING ENGINEERSInternational Union of Operating Engineers,Hoistingand Portable Local 16 and 16BandHicks Construc-tion Company,Inc. Case 17-CD-185 'March 21, 1975DECISION AND ORDER QUASHING NOTICEOF HEARINGBY MEMBERSJENKINS,KENNEDY, AND PENELLOThis is a proceeding brought under Section 10(k) ofthe National -Labor Relations Act, as amended, follow-ing a charge filed on October 29, 1974, by Hicks Con-struction Company, Inc., herein called the Employer,alleging that International Union of Operating Engi-neers, Hoisting and Portable Local 16 and 16B, hereincalled the Engineers, had violated Section 8(b)(4)(D) ofthe Act by engaging in certain proscribed activity withan object of forcing or requiring the employer to assigncertain work to members of the Engineers, rather thanto its nonunion employees.A hearing was held before Hearing Officer WilliamBevan, III, on November 25 and 26, 1974. All partiesappeared at the hearing and were afforded full oppor-tunity to be heard, to examine and cross-examine wit-nesses, and to adduce evidence bearing upon the issues.Briefs have been filed by the Employer and the Engi-neers.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board makesthe following findings:ITHE BUSINESS OF THE EMPLOYERHicks Construction Company, Inc., is a Missouricorporation engaged in the Springfield, Missouri, areain the construction industry as a concrete contractor,specializing in curb and guttering work. In 1974 Hickspurchased approximately $85,000 to $90,000 of ready-mixed concrete from Concrete Company of Springfieldwhich in turn purchased in excess of $500,000 of sandand cement, the principal ingredients in ready-mixedconcrete, directly from sources outside the State ofMissouri.We find that the Employer is engaged in commercewithin the meaning of the Act and that it will effectuatethe policies of the Act to assert jurisdiction.IITHE LABOR ORGANIZATION INVOLVED19The parties stipulated, and we find, that the Engi-neers is a labor organization within the meaning ofSection 2(5) of the Act.IIITHE DISPUTEA. The FactsDuring October 1974' the Employer was acting asthe prime contractor for the street construction workat the Huff Industrial Park Building project, a privatelydeveloped industrial park. The Employer was also per-forming all the curb and guttering work on the project.On October 21 or 22, Engineers business manager,Bob Page, telephoned the Employer's president, DaveHicks, to discuss -his Union's position regarding theHuff project. Hicks agreed to meet with Page at a laterdate. According to Hicks, the purpose of the proposedmeeting was to discuss who should be assigned theoperation of a CMI SF- 100 Slip Form Paver, a memberof the Engineers or the Employer's current employeewho had no union affiliation.Hicks testified that the initial meeting, attended byHicks, Page, and Tom Pirtle, Engineers business agent,took place on October 24. According to Hicks, theconversation consisted of Page stating that he wantedHicks to sign a contract with the Union and that aunion member should replace the current operator ofthe CMI machine. Hicks testified that Page admittedthat his union did not have personnel qualified to oper-ate the machine in question. After explaining the eco-nomic disadvantages of Page's proposal, Hicks claimedthat he offered to put a union member on the job, payhim the going union rate, but have him perform someother work. Failing to reach an agreement as to whoshould operate the machine in question, Page, accord-ing to Hicks, stated that he would have to put a "ban-ner" on the Huff project.Page testified that he and Hicks had met prior to theaforementioned meeting and discussed why Hicks hadnot contacted Page to obtain an operator for the CMI.Hicks replied that he had spoken to a few members ofthe Engineers, and that they had refused to work forthe Employer. Hicks at that time remained steadfast inhis position not to sign a contract with the Engineers.Contrary to Hicks' testimony, Page testified that at theOctober 24 meeting he did not concede that his Unionlacked personnel knowledgeable in the operation of theCMI machine; he only asked Hicks to sign a collective-bargaining contract; and he did not threaten to set upa banner at the Huff project.On October 25, Hicks contacted the Employer's at-torney, Donald Jones, and informed him of the conver-IAll dates referred to hereinafter occurred in 1974.217 NLRB No. 2 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDsation that had taken place with Page. Jones then tele-phoned Page to say that it was his understanding thatthere would be a picket on the Huff project and toinquire what the problem was. Page replied, accordingto Jones, that he wanted one of his union members tooperate the CMI machine, and the Employer to sign acollective-bargainingcontract.When Jones askedabout language on the picket sign, Page replied, astestified by Jones, that it would be organizational. Ac-cording toPage, there was no mention of picketing inthe telephone conversation with Jones; the latter onlyrequestedameetingtowork out the problem withHicks.On October 26, Hicks, Jones, and Page met to finda solution to their problem. Jones testified that Pagerequested the Employer to sign a collective-bargainingcontract with the Engineers,2 and to replace the cur-rent CMI operator with a union member if he did notjoin the Engineers. Jones and, Hicks also inquired if anagreement were signed whether Page would incorpo-rate therein a provision permitting the CMI operator todo labor work. Page would not agree to such aproposal. Hicks and Jones both asked Page if he couldnot leave the "problem" to be resolved at another job-site.Page refused, but said that a remedy might be athand since Pirtle was presently trying to "sign up" theCMI operator. According to Jones, Page then said thatthe Engineers would picket the job until Hicks agreedto put a member of the Engineers on the CMI machine.In his testimony as to this meeting, Page denied thathe had ever requested the removal of the CMI operator.He admitted that if the standard collective-bargainingcontract, which contains a 7-day union-security clause,were signed, it would be enforced against any operator,including the current operator, who failed to join theEngineers within the required 7-day period. He furthertestified that he did mention the possibility of picketing,but only if Hicks failed to sign a collective-bargainingcontract.While admitting that several attempts havebeen made to "sign up" the current CMI operator,Page_denied saying that, if successful, this would re-solve the dispute between the parties.As of the date of the hearing, there has been nopicketing by the Engineers at the Huff project or at anyof the Employer's other construction sites.reasonable cause to-believe that the Engineers sought tocompel it to assign the operation.of the CMI machinebeing used on the Huff project to one of its membersin place of the nonunion operator and, in furtheranceof that object, threatened to picket the project.The Engineers contends that there is no jurisdic-tional dispute because it was not seeking to displace theincumbent employee, but only to negotiate a collective-bargaining contract with the Employer.C. Applicability of theStatuteBefore making a jurisdictional dispute determina-tion, the Board must be satisfied that there is reason-able cause to believe that Section 8(b)(4)(D) has beenviolated.We are unable to make such a determinationin this case. The Employer's own testimony adduced insupport of its position casts doubt on its contention thatthe Engineers was seeking to replace the nonunion op-erator of the CMI machine rather than to negotiate acollective-bargainingcontractwith a 7-day union-security clause which would have required the operatorto join the Engineers within the statutorily permitted7-day period, as testified by the Engineers representa-tive.Thus, attorney Jones for the Employer testifiedthat, at the meeting of October 26, Page for the Engi-neers requested the Employer to sign a collective-bar-gaining contract, and to replace the incumbent opera-tor if he did not join the Engineers. This iscorroborative of Page's testimony as to his objectivevis-a-vis the Employer,as isJones' further testimonythatPagesaid his Union was attempting to "sign up"the current CMI operator. The present dispute there-fore appears to be one over recognition and the termsof a collective-bargaining agreement, matters that donot fall within the contemplation of Section 10(k),which deals only with disputes involving competingclaims for specific work. Accordingly, we find that thefacts here do not present a jurisdictional dispute withinthe purview of Section 8(b)(4)(D) and 10(k) of theAct.3We shall therefore quash the notice of hearing.ORDERIt is hereby ordered that the notice of hearing issuedin this proceeding be, and it hereby is, quashed.B.Contentionsof the PartiesThe Employerassertsthat the evidenceestablishes2 The Employer had three employees who worked as machine operators,including the operator of the CMI machine3 SeeLaborers'International Union of North Amenca, AFL-CIO, and itsLocal245(Apex Contracting Inc),206 NLRB 896 (1973),Danville PrintingPressmen&Assistants Union No.257, International Printing Pressmen &Assistants Union of North America, AFL-CIO (Recording&Statistical Com-pany, Divisionof SperryRand Corporation),147 NLRB 1619 (1964)